                        IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF ARKANSAS
                                  CENTRAL DIVISION


LAMORRIS LAMPKIN                                                                     PLAINTIFF
#658354

v.                                      No: 4:20-cv-01140-LPR

JOSEPH GORMAN, et al.                                                            DEFENDANTS


                                               ORDER

        The Court has reviewed the Proposed Findings and Recommendation (“PFR”) submitted

by United States Magistrate Judge Patricia S. Harris. (Doc. 18). No objections have been filed

and the time for doing so has expired. After a careful and de novo review of the PFR and the

record, the Court concludes that the PFR should be, and hereby is, approved and adopted in its

entirety as this Court’s findings in all respects.

        IT IS THEREFORE ORDERED THAT Defendants’ Motion to Dismiss (Doc. 16) is

granted and that Lampkin’s Complaint (Doc. 2) is DISMISSED WITHOUT PREJUDICE. The

Court certifies pursuant to 28 U.S.C. § 1915(a)(3) that an in forma pauperis appeal from this Order

and the accompanying Judgment is considered frivolous and not in good faith.

        Dated this 29th day of June 2021.



                                                     ________________________________
                                                     LEE P. RUDOFSKY
                                                     UNITED STATES DISTRICT JUDGE
